Beck, J.
1. Tlie numerous exceptions contained in the grounds of the motion for a new trial, complaining of the admission- or exclusion of evidence, do not show the commission of error requiring the grant of a new trial, in view of all the evidence in the ease. Some of these grounds were insufficient in their assignment of error; and where in other grounds it was made to appear that incompetent evidence was admitted or relevant evidence excluded, these rulings were not of such a character as to require the grant of a new trial.
2. The requests to charge, where legal and proper, were sufficiently covered by the instructions given. The instructions upon the material issues were full, clear, and explicit, and not open to exceptions by the losing party.
S. The evidence authorizes the verdict.

Judgment affirmed. Cross-bill of exceptions dismissed.


By five Justices, all concurring.